Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
	There is no antecedent basis in the Specification for the stipulation in claim 1 that the weight ratio of silicone elastomer to polyamide is, “from 0.5 to 30”.  (Ostensibly, this requirement should be interpreted as 0.5:1 to 30:1.)  Instead, the Specification at page 2, line 26 and again at page 3, line 17 says their ratio is “from 0.5:30”.  That the word “from” precedes “0.5:30” is a source of confusion because the latter seems to define a particular weight ratio, as opposed to a range of suitable ratios.  
	The Specification is also problematic because it provides contradictory guidance as to what constitutes a suitable amount of reinforcing silica filler.  Page 3, lines 29-31 initially indicates that 0.5 to 50 parts of the reinforcing agent, i.e. silica, is added, albeit relative to an undefined quantity of the polysiloxane gum component of the elastomer.  Subsequently, at page 4, lines 30-34, it is stated that the reinforcing silica filler is, in fact, optional and, where present, constitutes less than 1 part per 100 parts of the elastomer (of which the aforementioned gum contributes most of the weight with a peroxide being added in only minor quantities of 0.05 to 4 wt.%  according to page 7, lines 1-3).  Claim 3 offers a third suitable range defining appropriate amounts of reinforcing silica incorporation that is intermediate between the other disclosures.  Clearly, these passages are in conflict with one another and one could not be clearly discerned as simply a further limited permutation of the other.

	It is noted here that neither exemplification of the claimed invention, PA6 with 20% modification nor PA6 with 40% modification, adhere to the weight ratio requirement set forth in claim 1.  The Examiner acknowledges that Applicant is not required to provide examples of a best mode of their invention.  Still, it is odd that NONE of the trials summarized in Table 1 conform with even the broadest required aspects of the claimed invention.
Claim Objections
	In claim 4, the term “elastomer” should be inserted between the words “thermoplastic” and “resin” in each instance that this phrase appears.
	The Examiner harbors further concern with the limitation of claim 4 insofar as it is not understood how the silicone elastomer, even if just confined to the polysiloxane gum and peroxide curing agent, could possibly constitute as little as 5 wt.% of the total weight of the composition even when the weight ratio of silicone elastomer to polyamide is 0.5:1 in which case the weight contribution of the silicone relative to the combined weight of it and the polyamide is 33 wt.%  (The Examiner appreciates that other materials including reinforcing silica, adhesion agent, and additives set forth on page 7, lines 23-28 may be included and these would have the effect of lowering the overall weight contribution of the silicone elastomer but the extent to which they contribute is comparatively small.  See page 5, lines 32-34 and page 7, lines 11-15.)  Certainly, it would not seem possible that the weight ratio of silicone elastomer to polyamide could be 30:1 and, yet, the weight contribution of said elastomer to the total would not exceed 30 wt.%.
	The conjunction “and” in line 2 of claim 6 should be removed.
	Claims 10-13 improperly characterize the product derived from the process of claim 1 as a “polyamide resin” when, instead, it is a thermoplastic elastomer resin comprising the polyamide.  Additionally, regarding claim 11, the polyamide itself is not an elastomer.  Rather, it is comingled with an elastomer to provide a polyamide thermoplastic elastomer.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is no antecedent basis in claim 1 for the mention of an adhesion additive in claim 5.  Claim 5 should instead be dependent from claim 2.
	The claimed polyamide (elastomer) resin is said to possess “improved” chemical resistance but it is not indicated in relation to what.  For the purpose of evaluating the patentability of claim 12 against the prior art, it will simply be presumed that the composition must exhibit this same chemical resistance to chlorinated salts.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chorvath et al., U.S. Patent # 6,465,552.
	Chorvath teaches the preparation of a thermoplastic elastomer from the same materials as are contemplated in claim 1.  See the abstract and column 10, lines 7-10.  The abstract, it is acknowledged, defines the relative amount of a silicone base, which comprises an anticipatory silicone gum having a plasticity number of at least 30 (column 4, lines 53-54) and reinforcing filler, to an amount of a polyamide (as opposed to the ratio of silicone gum alone to polyamide).  However, it is rather easy to verify that the silicone gum/polyamide weight ratio limitation is nevertheless satisfied.  The abstract says that the weight ratio of silicone gum/filler-to-polyamide is 35:65 to 85:15.  In an exemplified embodiment of the prior art base (column 14, lines 25-31), the amount of the vinyl-functionalized silicone is about 69%.  Therefore, were the ratio of base-to-polyamide to be 36:65, the ratio of silicone alone to polyamide would be 27:73 (or 0.36:1):
.69(35) = 24.15
24.15/24.15 + 65 = 0.27 or 27%
hence the ratio of silicone and polyamide normalized to 100 would be 27:73 and the same calculation may be employed to confirm that the highest permissible quantity of silicone relative to polyamide in the prior art disclosure is 79.6:21.4 (or 3.71: 1).  
	Concerning claim 3, there is slight overlap in the recommended quantity of reinforcing silica added to the prior art silicone gum component.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)  The Examiner notes that there is no evidence of unexpected results associated with this aspect of the instant invention on the record.
	Regarding claims 6-9, diorganosiloxanes featuring terminal- and/or pendant vinyl groups are contemplated in column 5, lines 26-46.
	As for claim 12, the broader teachings of the prior art suggest to a practitioner compositions that are comparable in their makeup and there are not disclosed any unconventional steps of assembling the composition that are integral to realizing chemical resistance to chlorinated salts and solutions thereof.
	Regarding claim 13, the list of applications outlined in column 13, lines 50+ include ones that are formed by injection molding processes, extrusion process, thermoforming processes, where the product takes the form of tubing (hose), etc.  
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chorvath et al., U.S. Patent # 6,465,552 in view of Brewer et al., U.S. Patent # 6,569,955.
As an initial matter, the Examiner concedes that Chorvath doesn’t teach the particular adhesion additives of claim 5 nor an adhesion additive in general.
	By way of background, Brewer et al., U.S. Patent # 6,363,288 teaches a thermoplastic elastomer- forming composition that differs from that of Chorvath only in that the vinyl-functional polydiorganosiloxane component is crosslinked via a hydrosilylation mechanism involving an organohydrogensiloxane and platinum catalyst, as opposed to a peroxide curing agent.  Even the compatibilizer component(s) mentioned therein are drawn from the same classes of compounds espoused by Chorvath.  There is, however, another patent disclosure also authored by Brewer et al. (U.S. Patent # 6,569,955) that, like the ‘288 document, teaches a thermoplastic elastomer-forming composition also differing from Chorvath in that the vinyl-functional polydiorganosiloxane gum is hydrosilylation-cured instead of peroxide-cured.  Brewer ‘955 is distinguished from Brewer ‘288 (and Chorvath) in that it advocates using acid- and maleic anhydride-grafted polyolefins as compatibilizers. See column 8, line 55 to column 9, line 50.  
Further, Brewer ‘955 mentions the teachings of the application from which the ‘288 disclosure evolved in column 3, lines 49+ saying that, while the compatibilizers disclosed in the latter’s description yielded significant improvements in polyamide-based TPSiV thermoplastic elastomers, the development of other compatibilizers to extend the commercial utility of the dynamic vulcanizates was necessary.  The Examiner believes this same rationale may be offered for justifying the replacement of the compatibilizers taught by Chorvath with those of the ‘955 disclosure.  Although the modified polyolefins are characterized by the prior art as an embodiment of a compatibilizer, it necessarily follows that it also is capable of imparting adhesive properties.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 26, 2022
/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765